t c memo united_states tax_court james murden wilcox petitioner v commissioner of internal revenue respondent docket no 5444-04l filed date james murden wilcox pro_se marty j dama for respondent memorandum findings_of_fact and opinion vasquez judge petitioner filed a petition in response to respondent’s notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the sole issue for decision is whether unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent’s determination to proceed with collection was an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in dallas texas in petitioner was hit by a car while riding his bicycle and suffered numerous permanent and irreversible injuries petitioner was diagnosed in with a broken back petitioner was self-employed during and the years in issue before and after the years in issue petitioner was employed full time at fusch-serold and partners since fusch-serold and partners withheld a sufficient amount from petitioner’s pay petitioner did not owe any additional_amounts of tax for the years he was employed at fusch-serold and partners respondent assessed the following amounts which are in dispute additions to tax_year interest sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent mailed to petitioner a final notice_of_intent_to_levy for and on date petitioner timely filed a form request for a collection_due_process_hearing sec_6330 hearing in a letter attached to the form petitioner stated i have paid the taxes in question i can’t afford to pay the penalties and interest because my income is limited due to my physical disabilities and limitations see attached any further collection of monies by the irs will deprive me of obtaining medical help to cope with my physical condition and cause long-term and permanent effects as of date petitioner’s total account balances for were dollar_figure dollar_figure dollar_figure and dollar_figure respectively a sec_6330 hearing was held by telephone on date petitioner did not submit a form 433-a collection information statement to the hearing officer as requested on date respondent mailed to petitioner a notice_of_determination in an attachment to the notice_of_determination respondent described the sec_6330 hearing as follows during the telephone hearing with you and your therapist we discussed your case i explained to you that you did not meet the reasonable_cause criteria for abatement of the penalties your therapist stated you could not complete the collection information statement form 433-a due to your medical_condition you cannot concentrate for long periods of time i explained to both of you that the form requires your monthly income and expenses you explained to me that you are able to pay your monthly living_expenses and you are currently employed your therapist offered to assist you in completing the form 433-a you refused her assistance it was explained to you that the form had to be completed to determine your ability to pay the taxes you were provided ample time and opportunity to complete the form 433-a you stated you previously file sic an offer_in_compromise that was rejected because you had the ability to full pay the taxes i referred you to the taxpayer_advocate office you stated they would not help you it was explained to you that a determination_letter would be issued sustaining the issuance of the levy in the petition petitioner states as his reason as to why he should be entitled to relief in march of i was in an accident in which i was hit by a car while riding my bicycle i suffered numerous permanent and irreversible injuries i have been injured handicapped and limited every sic since i certainly expect relief from the insurmountable penalty interest charges opinion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect such tax by levy upon property belonging to such person pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request an appeals hearing with regard to a levy notice at the appeals hearing the taxpayer may raise certain matters set forth in sec_6330 which provides in pertinent part sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court if we have jurisdiction over the underlying tax_liability 115_tc_324 although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion sego v commissioner supra goza v commissioner supra the term underlying tax_liability in sec_6330 includes any amounts allegedly owed by a taxpayer pursuant to the tax laws 115_tc_329 this includes the tax_deficiency additions to tax and interest id as petitioner does not dispute the validity of the underlying tax_liability we review respondent’s determination for an abuse_of_discretion petitioner’s claim regarding his inability to pay bears upon issues such as collection alternatives or the appropriateness of the collection action that the court reviews for abuse_of_discretion an action constitutes abuse_of_discretion where it is arbitrary capricious or without sound basis in fact or law 112_tc_19 the record reflects no abuse_of_discretion by respondent we have found that in the face of allegations of undue_hardship a taxpayer must submit complete and current financial data to enable the commissioner to evaluate a taxpayer’s qualification for collection alternatives or other relief picchiottino v commissioner tcmemo_2004_231 petitioner had completed a form 433-a and had turned it into a revenue_officer in petitioner contends that respondent’s appeals officer failed to consider petitioner’s entire history as she would not look at the form petitioner alleges that he should not have to complete another form 433-a as the appeals officer should have the form however the form completed in does not represent current financial information and as petitioner did not give respondent current financial information it cannot be said that respondent acted arbitrarily or capriciously in determining to proceed with collection see id newstat v commissioner tcmemo_2004_208 petitioner also did not assert in the petition any spousal defenses any challenges to the appropriateness of the collection actions or any offers of collection alternatives other than an offer-in-compromise that was going to be submitted at an unspecified future date but was never submitted see sec_6330 the issues not raised in the pleadings are now deemed conceded rule b therefore we sustain respondent’s determination regarding the proposed collection action to reflect the foregoing decision will be entered for respondent
